     Case 1:19-cv-05301-RMB Document 6 Filed 04/24/20 Page 1 of 13 PageID: 80



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE


    TOMMY DONNELL,                         Civil Action No. 19-5301(RMB)

               Petitioner

         v.                                             OPINION

    ACTING WARDEN J.L. JAMISON

               Respondent




BUMB, District Judge

        Petitioner    Tommy    Donnell,    incarcerated     in    the    Federal

Correctional Institution in Fairton, New Jersey, filed a Petition

for Writ of Habeas Corpus under 28 U.S.C. § 2241. Petitioner

challenges the sanctions imposed upon him by the Bureau of Prisons

(“BOP”) following a prison disciplinary action at the Federal

Correctional Institution in Talladega, Alabama (“FCI Talladega”),

for     possession     of   drug   paraphernalia.     (Pet.,     ECF    No.   1.)

Respondent 1 filed an Answer, opposing habeas relief. (Answer, ECF

No. 5.) For the reasons discussed below, the Court denies the

petition.




1 The Court has substituted Acting Warden J.L. Jamison as the
Respondent in this matter, pursuant to Fed. R. Civ. P. 25(d).
    Case 1:19-cv-05301-RMB Document 6 Filed 04/24/20 Page 2 of 13 PageID: 81



I.     BACKGROUND

       Petitioner is         serving a 188-month term of imprisonment,

currently incarcerated at FCI Fairton in Fairton, New Jersey.

(Declaration of Ondreya Barksdale (“Barksdale Decl.”) ECF No. 5-

3, ¶2; Ex. A, ECF No. 5-4 at 1.) 2 Petitioner’s projected release

date is August 8, 2021. (Ex. A, ECF No. 5-4 at 2.) The incident

resulting in Petitioner’s sanction occurred on October 27, 2017,

at    FCI   Talladega   in    Alabama.   (Declaration   of   Konrad   Adamiec

(“Adamiec Decl.”) ECF No. 5-1, ¶2; Ex. A, ¶4, ECF No. 5-2 at 2.)

       A BOP staff member prepared an incident report, describing

his search of Petitioner’s cell:

             On 10-27-2017, at approximately 10:00 a.m., I
             conducted a search of cell S09-008 assigned to
             inmate Donnell, Tommy (Reg#49728-018). Inmate
             Donnell is the only inmate assigned to this
             cell. Upon conducting the search, I discovered
             a syringe with a small amount of a clear liquid
             concealed under the toilet and wrapped in a
             paper towel. The item was retrieved and the
             inmate was then escorted to the Lieutenant[’]s
             Office without further incident.

(Adamiec Decl., Ex. A, ¶11, ECF No. 5-2 at 2.) Upon delivery of

the Incident report to Petitioner, he stated:

             It’s not mine. It could be my ex-cellmate
             Kujat.   He’s   locked   up  now   for   SIS
             investigation. The FBI is looking for him
             everything. I looked around on the floor but
             I didn’t think to look under the toilet
             because it’s the toilet. I smoke and I don’t


2  All page references in citations to ECF are to the page numbers
assigned by the Court’s electronic filing system, CM/ECF.
                                         2
 Case 1:19-cv-05301-RMB Document 6 Filed 04/24/20 Page 3 of 13 PageID: 82



          disown that but this is not mine. I am diabetic
          but that’s not mine.

(Adamiec Decl., Ex. A, ¶24, ECF No. 5-2 at 3.) On October 31, 2016,

Petitioner was advised of his rights in connection with an upcoming

disciplinary hearing. (Adamiec Decl., Ex. B; ECF No. 5-2 at 5.)

     Petitioner appeared before the UDC Committee and responded to

the accusation:

          I am willing to test any test to prove my
          innocent. I understand the policy of the BOP.
          I haven’t done anything. It’s not mine, this
          is not what I do. I am short and don’t cause
          any trouble. Could you please roll the cameras
          back. I work all day.


(Adamiec Decl., Ex. A, ¶17; ECF No. 5-2 at 2.) Petitioner was

charged   with    a   Prohibited    Act,    Possession     of   Narcotics

Paraphernalia, and the matter was referred to a Discipline Hearing

Officer (DHO) for further proceedings. (Id., ¶10.) In the meantime,

Petitioner was placed in the Special Housing Unit (“SHU”). (Id.,

¶27, ECF No. 5-2 at 3.)

     The disciplinary hearing took place on November 6, 2017.

(Adamiec Decl., Ex. D, ¶I.B; ECF No. 5-2 at 9.) During the hearing,

Petitioner confirmed that he had waived staff representation and

did not want to call witnesses. (Id., ¶II.A, III.C.1) Petitioner

stated that his ex-cellmate was a frequent drug user, and the

syringe belonged to him. (Id., ¶III.B.)




                                    3
 Case 1:19-cv-05301-RMB Document 6 Filed 04/24/20 Page 4 of 13 PageID: 83



     The DHO concluded that the act was committed as charged.

(Adamiec Decl., Ex. D., ¶IV; ECF No. 5-2 at 9.) The DHO reasoned

that Petitioner was the only inmate assigned to the cell when the

contraband was found; he was responsible for any contraband found

in his cell; and Petitioner’s knowledge of his ex-cellmate’s drug

use should have led him to conduct a thorough search after his

cellmate left the cell. (Id.) The DHO imposed sanctions including:

(1) disallowance of 41 days of good conduct time; (2) 30 days of

disciplinary segregation; and (3) loss of 120 days of phone and

visiting   privileges.   (Id.,   ¶VI.)    Petitioner      received   the   DHO

report on November 8, 2017. (Id.)

     BOP   regulations   required       Petitioner   to    appeal    the   DHO

decision to the Regional Office within twenty days. 28 C.F.R. §

542.14(a). Petitioner appealed on December 5, 2017, one week after

the deadline. (Barksdale Decl., ¶7, ECF No. 5-3 at 3; Ex. B, ECF

No. 5-4 at 8.) On December 7, 2017, the Regional Office rejected

the appeal for failure to include a copy of the DHO report or

otherwise identify the discipline challenged and because all four

copies were illegible. (Id.) Petitioner resubmitted his appeal on

January 9, 2018. (Id.) On January 10, 2018, the Regional Office

rejected the appeal as untimely. (Id.) Petitioner appealed to the

BOP Central Office on February 13, 2018. (Id. at 9.) On March 2,

2018, the Central Office rejected the appeal because the initial

appeal was untimely. (Id.)

                                    4
 Case 1:19-cv-05301-RMB Document 6 Filed 04/24/20 Page 5 of 13 PageID: 84



       The     Central     Office    permitted          Petitioner   to    resubmit     his

appeal if he could provide a staff member statement explaining

that the untimeliness was outside of his control. (Barksdale Decl.,

Ex. B, ECF No. 5-4 at 9.) On March 21, 2018, Donnell submitted a

memorandum from his unit manager, explaining the untimeliness of

the submission        to     the    Central       Office    but   not    the    underlying

untimeliness of the appeal of the DHO decision. (Pet, Ex. 3; ECF

No. 1-1 at 8.) Petitioner submitted a second appeal to the Central

Office on April 4, 2018. (Barksdale Decl., Ex. B; ECF No. 5-4 at

9.) The Central Office rejected it as untimely on May 2, 2018.

(Id.)

II.    DISCUSSION

       A.      The Petition

       Petitioner asserts the following in support of his request

for restoration of 41 days of good conduct time and/or expungement

of the sanctions. Petitioner shared Sigma A Cell 501-008 at FCI

Talladega with Inmate Kujat. (Pet., ECF No. 1 at 6.) Inmate Kujat

was placed in the Special Housing Unit while SIS investigated

whether he received narcotics via a package in the mail. (Id.)

Inmate Kujat was not returned to Sigma A Cell 501-008 and his

belongings were removed. (Id.) Petitioner contends that SIS failed

to    search    the   cell    thoroughly          for    narcotics      after   Kujat   was

removed. (Id.) Petitioner conducted a cursory search of the cell,



                                              5
 Case 1:19-cv-05301-RMB Document 6 Filed 04/24/20 Page 6 of 13 PageID: 85



but he did not find the syringe. (Pet., ECF No. 1 at 6.) Petitioner

never had a violation before this incident. (Id.)

      Petitioner was in an RDAP program at FCI Fairton, and he tried

to get Inmate Kujat to move due to his drug habit. (Id. at 7.)

Petitioner       was   deprived   of   benefits    he   could    otherwise     have

received but for the Prohibited Act violation. (Id.) Petitioner

asserts he exhausted administrative remedies. (Id.)

      B.     The Answer

      Respondent submits that the petition should be dismissed for

failure to timely exhaust administrative remedies. (Answer, ECF

No. 5 at 10-13.) Petitioner’s initial appeal to the Regional

Director was untimely because it was due on November 28, 2017, but

not filed until December 5, 2017. (Barksdale Decl., Ex. B, ECF No.

5-4 at 8-9.) Moreover, the December 5, 2017 appeal did not include

the DHO report and BOP staff was unable, at that time, to determine

if   it    was   timely.    (Answer,   ECF   No.   5    at   12.)    The    Regional

Director’s       response    to   Petitioner’s     January      9,   2018    appeal

included the DHO report and made clear that the initial appeal was

untimely. (Barksdale Decl., Ex. B, ECF No. 5-4 at 8. (“Untimely

from 11-08-17 thru 12-05-17.”)) Given an opportunity to address

the untimeliness of the initial appeal, Petitioner failed to do

so. (Pet., Ex. 3, ECF No. 1-1 at 8.) Respondent contends that

failure     to    timely    exhaust    administrative        remedies      warrants

dismissal of the petition.

                                         6
 Case 1:19-cv-05301-RMB Document 6 Filed 04/24/20 Page 7 of 13 PageID: 86



       Respondent    also    addressed         the   merits   of    the   petition.

Respondent    argues   that       Petitioner      received    the    required     due

process protections. First, the BOP provided written notice of the

charges against Petitioner on October 27, 2017, more than one week

before his disciplinary hearing. (Adamiec Decl., Ex. A, ¶11, ECF

No. 5-2 at 2.) Second, BOP staff notified Petitioner of the

upcoming hearing and advised him of his rights, including the right

to a written copy of the charges against him, the right to staff

representation, and the right to call witnesses. (Adamiec Decl.,

Ex. B and Ex. C, ECF No. 5-2 at 5-7.) Third, the hearing occurred

on November 6, 2017, and Petitioner waived his rights to a staff

representative and to present witnesses. (Adamiec Decl., Ex. D,

¶¶II, III.C.1, ECF No. 5-2 at 9.) Fourth, the DHO considered the

BOP   staff   member’s      account,       Petitioner’s       account,    and     the

photograph of the contraband found in Petitioner’s cell. (Adamiec

Decl., Ex. D, ¶V, ECF No. 5-2 at 10.) Fifth, the evidence was

sufficient    to    meet    the    “some       evidence”   standard,      based    on

constructive possession of the contraband. (Answer, ECF No. 5 at

16-8.) Sixth, BOP regulations authorized the sanctions imposed for

possession of drug paraphernalia. (Id. at 11, citing 28 C.F.R. §

541.3, Table 1, Greatest Severity Level Prohibited Acts (111)).

      C.   Exhaustion

      There is a judicially created exhaustion requirement for

habeas relief under 28 U.S.C. § 2241. Callwood v. Enos, 230 F.3d

                                           7
 Case 1:19-cv-05301-RMB Document 6 Filed 04/24/20 Page 8 of 13 PageID: 87



627, 634 (3d Cir. 2000) (citations omitted). Courts may excuse the

exhaustion requirement if a prisoner demonstrates that exhaustion

would be futile. See Gambino v. Morris, 134 F.3d 156, 171 (3d Cir.

1998). Demonstrating futility, however, is a high standard. See,

e.g., Muniz v. Zickefoose, 460 F. App’x 165, 166-67 (3d Cir. 2012);

Lindsay v. Williamson, 271 F. App’x 158, 159 (3d Cir. 2008).

     Federal regulations govern exhaustion of remedies within the

BOP. See 28 C.F.R. §§ 542.10-542.19. When an inmate appeals the

disciplinary decision of a DHO, the inmate may skip the first step

of the process, informal resolution, and submit his appeal to the

Regional Director. 28 C.F.R. § 542.14(d)(2) (“DHO appeals shall be

submitted initially to the Regional Director for the region where

the inmate is currently located.”). An inmate must appeal the DHO

decision    to   the   Regional   Director    within     “20   calendar   days

following the date on which the basis for the Request occurred.”

28 C.F.R. § 542.15(a). The final step is appeal to the BOP Central

Office. Id.

     In this case, Petitioner proceeded through each level of

administrative     review,    but    he   failed    to    properly   exhaust

administrative remedies because his initial appeal to the Regional

Director was untimely. “[F]ailure to satisfy the procedural rules

of the Bureau's administrative process constitutes a procedural

default.”    Moscato,    98   F.3d   at   760-61.   Therefore,     the    Court



                                      8
 Case 1:19-cv-05301-RMB Document 6 Filed 04/24/20 Page 9 of 13 PageID: 88



dismisses the petition based on procedural default. The Court will,

nonetheless, address the merits of the petition in the alternative.

     D.      Due Process

             1.     Standard of Law

28 U.S.C. § 2241 provides, in relevant part:

             (a) Writs of habeas corpus may be granted by
             the Supreme Court, any justice thereof, the
             district courts and any circuit judge within
             their respective jurisdictions . . .

             (c) The writ of habeas corpus shall not extend
             to a prisoner unless—
             . . .
                   (3) He is in custody in violation of the
                   Constitution or laws or treaties of the
                   United States; . . .

“Federal prisoners serving a term of imprisonment of more than one

year have a statutory right to receive credit toward their sentence

for good conduct.” Denny v. Schultz, 708 F.3d 140, 143 (3d Cir.

2013) (citing 18 U.S.C. § 3624(b); 28 C.F.R. § 523.20 (2008)).

Based   on   this    statutorily   created   right,   “a   prisoner   has    a

constitutionally protected liberty interest in good time credit.”

Denny, 708 F.3d at 144 (quoting Young v. Kann, 926 F.2d 1396, 1399

(3d Cir. 1991) (citing Wolff v. McDonnell, 418 U.S. 539, 556–57

(1974)).

     The     Supreme   Court   defined    the   due   process   protections

required when a prison disciplinary hearing may result in loss of

good conduct time. The five due process protections include:                1)

the right to appear before an impartial decision-making body; 2)

                                      9
 Case 1:19-cv-05301-RMB Document 6 Filed 04/24/20 Page 10 of 13 PageID: 89



twenty-four hour advance written notice of the charges; 3) an

opportunity to call witnesses and present documentary evidence,

provided the presentation of such does not threaten institutional

safety    or    correctional        goals;        4)    assistance     from     an    inmate

representative, if the charged inmate is illiterate or complex

issues are involved; and 5) a written decision by the fact-finder,

including       the    evidence     relied        on     and    the    reason    for      the

disciplinary action. Wolff, 418 U.S. at 546-71.

     Further,         the   DHO’s   decision           must    be   supported    by    “some

evidence.” Superintendent, Mass. Corr. Inst. at Walpole v. Hill,

472 U.S. 445, 455 (1985). The “some evidence” standard is met if

“there    was    some       evidence   from       which       the   conclusion       of   the

administrative tribunal could be deduced....” Id. at 455 (quoting

United States ex rel. Vajtauer v. Commissioner of Immigration, 273

U.S. 103, 106 (1927)). Determining whether the standard has been

met “does not require examination of the entire record, independent

assessment of the credibility of witnesses, or weighing of the

evidence.” Hill, 472 U.S. at 455. Instead, courts should determine

“whether there is any evidence in the record that could support

the conclusion reached by the disciplinary board.” Id. at 455-56.

The BOP has substantially adopted and in some instances gone beyond

these    requirements        by   promulgating           regulations     governing        its

disciplinary procedures. Frankenberry v. Williams, 677 F. Supp.



                                             10
    Case 1:19-cv-05301-RMB Document 6 Filed 04/24/20 Page 11 of 13 PageID: 90



793, 796 (M.D. Pa.) aff’d, 860 F.2d 1074 (3d Cir. 1988); 28 C.F.R.

§§ 541.1 to 541.8.

              2.   Analysis

        In the Third Circuit, constructive possession may be found,

for purposes of meeting the “some evidence” standard in prison

disciplinary proceedings, where contraband is found in a space

accessible from within a prisoner’s shared cell. Denny v. Shultz,

708 F.3d 140, 147 (3d. 2013). This comports with the due process

requirement because the prisoner is on notice that he must keep

his area free of contraband. Id. at 146.

        The doctrine of constructive possession, the Third Circuit

has explained, has its roots in a BOP policy that holds inmates

responsible for keeping their assigned areas free of contraband.

Id.; see also BOP Program Statement 5270.09, App. C at 39, ¶4. 3

In a shared cell, all parts of the cell are equally accessible to

each prisoner housed in the cell and each prisoner is responsible

for keeping the entire cell free from contraband. Id. Thus, any

contraband found within the cell is constructively possessed by

each of the inmates housed in that cell. Id.

        Petitioner’s sole challenge is to the DHO’s finding that the

syringe found under the toilet of his cell belonged to him.

Although Petitioner presented evidence that the syringe could have




3   Available at https://www.bop.gov/policy/progstat/5270_009.pdf.
                                       11
 Case 1:19-cv-05301-RMB Document 6 Filed 04/24/20 Page 12 of 13 PageID: 91



belonged to his cellmate, who was under investigation for receiving

narcotics by mail, this does not preclude the DHO’s decision that

Petitioner possessed the syringe because it was found in his cell.

See Denny, 708 F.3d at 146 (“The weapons may have belonged to [the

petitioner’s]     cellmate,     but   in    accordance    with   Hill,   prison

officials did not violate [the petitioner’s] due process rights

when    they   deprived   him   of    his   good   time   credits.”))    Thus,

Respondent afforded Petitioner due process.

III. CONCLUSION

       For the reasons discussed above, the Court dismisses the

petition as procedurally defaulted and alternatively denies the

petition on the merits.



An appropriate Order follows.



Date:    April 24, 2020

                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                       12
Case 1:19-cv-05301-RMB Document 6 Filed 04/24/20 Page 13 of 13 PageID: 92




                                   13
